DISMISS and Opinion Filed April 11, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01428-CV

                   JP BENT TREE GP, LLC, JP ABERDEEN GP, LLC
                      AND JP-2400 LAKESIDE GP, LLC, Appellants
                                       V.
                   RE CLOSING, LLC AND REC GP, LLC, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-14634

                            MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Reichek
       Before the Court is appellants’ April 2, 2019 unopposed motion to dismiss this appeal in

which appellants assert they have nonsuited their case below without prejudice, rendering the

appeal moot. We grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /Amanda L. Reichek/
                                                AMANDA L. REICHEK
                                                JUSTICE

181428F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JP BENT TREE GP, LLC, JP ABERDEEN                 On Appeal from the 44th Judicial District
 GP, LLC AND JP-2400 LAKESIDE GP,                  Court, Dallas County, Texas
 LLC, Appellants                                   Trial Court Cause No. DC-18-14634.
                                                   Opinion delivered by Justice Reichek;
 No. 05-18-01428-CV        V.                      Justices Schenck and Osborne participating.

 RE CLOSING, LLC AND REC GP, LLC,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees RE CLOSING, LLC AND REC GP, LLC recover their
costs of this appeal from appellants JP BENT TREE GP, LLC, JP ABERDEEN GP, LLC AND
JP-2400 LAKESIDE GP, LLC.


Judgment entered April 11, 2019.




                                             –2–